Citation Nr: 0937977	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  98-05 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a back 
disability. The Veteran subsequently initiated and perfected 
an appeal of this determination.

This claim has twice been denied by the Board, in June 2002 
and May 2005, and on each occasion these decisions were 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In June 2003 and October 2006 orders, the Court 
vacated the Board's decisions, respectively, and remanded 
this issue to the Board for further consideration.  In the 
most recent October 2006 order, the Court, in vacating the 
Board's decision, affirmed an October 2006 Joint Motion for 
Remand (JMR) which found inadequate evidentiary development 
and inadequate reasons and bases on the part of VA.  
Therefore, in April 2007, the Board remanded this case for 
the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Veteran has raised the issues of service connection for 
posttraumatic stress disorder (PTSD) and depression.  The 
Board refers these matters to the RO for appropriate action.  


REMAND

The Veteran in this case was previously represented by a 
private attorney.  He recently changed representation to 
Disabled American Veterans.  Correspondence was received from 
the Veteran in which he indicated that he failed to show for 
a January 2009 Decision Review Officer (DRO) hearing at the 
RO because his former private attorney told him not to 
attend.  A review of the records discloses that the Veteran 
requested a hearing at the RO and was scheduled for a hearing 
in January 2009.  In the Veteran's most recent 
correspondence, he stated that he wanted to appear at this 
hearing, was sorry that he had taken the advice of his 
attorney, and that he terminated his representation due to 
this poor advice.  The Veteran has never testified at a 
personal hearing with regard to the current appeal.  As such, 
the Board finds that he should be provided an opportunity to 
testify at a local hearing at his RO.

The Veteran has alleged that he injured his back twice during 
military service.  The Veteran maintains that he was 
operating a crane to help build roads in Vietnam when snipers 
shot at the crane and he fell to the ground, injuring his 
back.  He states that the second injury occurred when a dozer 
hit a steel hammer drill bit which hit him and he fell on his 
back.  

Pursuant to the JMR, the Board remanded this case for the RO 
to contact the U.S. Army and Joint Services Records Research 
Center (JSRRC) to request this unit's morning reports and/or 
related records to determine if they came under mortar attack 
as claimed by the Veteran.  In reply, the JSSRC was only able 
to verify the location of the Veteran's unit, but not the 
enemy attack.  

However, in support of his claim, the Veteran has submitted 
medical and lay evidence which purports to show that there is 
an etiological relationship between current back disorder and 
an injury in service.  Pursuant to VA's duty to assist, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i).  A medical examination or medical opinion may 
be deemed necessary where the record contains competent 
medical evidence of a current diagnosed disability, 
establishes that the Veteran suffered an event, injury or 
disease in service, and indicates that the claimed disability 
may be associated with the established event, injury or 
disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

Because this case presents complex medical and unresolved 
factual questions and since the Board is precluded from 
reaching its own unsubstantiated medical conclusions, further 
development is required.  See Jones v. Principi, 16 Vet. App. 
219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veterans Claims Assistance Act (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, VCAA notice was not 
issued with regard to Dingess/Hartman.  As this case is being 
remanded, the Veteran should be notified of such.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  The Veteran should be scheduled for a 
personal hearing before a Decision Review 
Officer at a local VA Regional Office.  

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current back disability.  
Any indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner should review the claims folder 
prior to examination.  The examiner 
should opine as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not, that any 
current back disability is related to 
service.  A complete rationale should be 
provided.

The AMC should then readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

